DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application.
Claim rejections 35 USC 101 on claim 20 is withdrawn.
Applicant's arguments on claim rejections 35 U.S.C. 103, filed 10/21/2022, have been fully considered but they are not persuasive. The examiner respectfully traverses applicant’s arguments and made this action Final. 

Response to Arguments
Applicant argues that the proposed combination does not disclose “multiplying each input data vector with a projection matrix to project each input data vector from a first dimension space to a second expanded dimensional space,” as recited in amended claim 1 (Remarks, page 7).
Examiner respectfully submits that Kimmerling teaches that items would be selected by multiplication of the reference item vector by the item attribute vectors to compute scores which determine similarity ([0030]), and similarity occurs when scores computed by multiplying the constructed vector by the item vectors satisfy a similarity criteria ([0066]). Examiner interprets that the reference item vector or the constructed vector as claimed input data vector, and the item attribute vectors or the item vectors as claimed projection matrix. Examiner interprets that multiplication of the reference item vector by the item attribute vectors, or multiplying the constructed vector by the item vectors as claimed multiplying each input data vector with a projection matrix to project each input data vector from a first dimension space to a second expanded dimensional space.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmerling (U.S. Publication Number 2015/0142787) in view of Noma et al. (U.S. Publication Number 2015/0178590, hereafter referred to as “Noma”), and further in view of Binfet et al. (U.S. Publication Number 2019/0066771, hereafter referred to as “Binfet”).
Regarding claim 1, Kimmerling teaches A device comprising:
a memory that is column addressable ([0019]: discussing about non-transitory computer readable storage medium 110);
circuitry connected to the memory ([0019]: discussing about processing device 104 may comprise one or several processing devices), wherein the circuitry is to:
add a set of input data vectors to the memory as a set of binary dimensionally expanded vectors, including multiplying each input data vector with a projection matrix to project each input data vector from a first dimension space to a second expanded dimensional space ([0030]: discussing about items would be selected by multiplication of the reference item vector by the item attribute vectors to compute scores which determine similarity. [0066]: discussing about similarity occurs when scores computed by multiplying the constructed vector by the item vectors satisfy a similarity criteria. Examiner interprets that multiplication of the reference item vector by the item attribute vectors, or multiplying the constructed vector by the item vectors as claimed multiplying each input data vector with a projection matrix to project each input data vector from a first dimension space to a second expanded dimensional space.);
produce a search hash code from a search data vector, including multiplying the search data vector with the projection matrix ([0058] and Fig. 8: At 804, the system multiplies the new vector by the item vectors to obtain item scores weighed by the new vector.).
Kimmerling does not explicitly teach a memory that is column addressable, identify a result set of the binary dimensionally expanded vectors as a function of a Hamming distance of each binary dimensionally expanded vector from the search hash code; and determine, from the result set, a refined result set as a function of a similarity measure in an original input space of the input data vectors.
However, Noma teaches identify a result set of the binary dimensionally expanded vectors as a function of a Hamming distance of each binary dimensionally expanded vector from the search hash code ([0062]: The hamming distance computing unit 109 is a processing unit which computes the hamming distance between a bit string acquired from the bit string generating unit 105a and each bit string stored in the bit string storage unit 103. The hamming distance is the number of different digits that are found when two binary numbers having the same number of digits are compared with each other. [0063]: The hamming distance computing unit 109 outputs the computed hamming distances between the query bit string and each bit string of the bit string storage unit 103 to the similar vector identifying unit 110.); and
determine, from the result set, a refined result set as a function of a similarity measure in an original input space of the input data vectors ([0064]: The similar vector identifying unit 110 acquires the results of computation of the hamming distance by the hamming distance computing unit 109 and then ranks each bit string in the ascending order of the hamming distances to the query bit string. The similar vector identifying unit 110 may output upper level ones of the ranked bit strings as a bit string corresponding to a query bit string or output the results of ranking.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search refinement method of Kimmerling with the teaching about computing hamming distance of Noma because it is possible to compute the hamming distance with accuracy while eliminating the influence of the shortcut passing through a point at infinity (Noma, [0071]).
Binfet teaches a memory that is column addressable ([0025]: discussing about column decoder 130 may receive a column address from memory controller 140 and activate appropriate bit line 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search refinement method of Kimmerling and Noma with the teaching about memory controlling of Binfet because it may have improved performance compared to other non-volatile and volatile memory devices, and such improvement of memory devices may lead to improved system performance (Binfet, [0003]-[0004]).

Regarding claim 2, Kimmerling in view of Noma and Binfet teaches wherein the circuitry is further to train an inverse map to convert the binary dimensionally expanded vectors and the search hash code to an original data format (Noma, [0073]-[0075]: FIG. 8 is a view illustrating an example parameter which allows a feature vector to be mapped by inverse stereographic projection onto the eastern hemisphere of the hyper-sphere.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search refinement method of Kimmerling with the teaching about computing hamming distance of Noma because it is possible to compute the hamming distance with accuracy while eliminating the influence of the shortcut passing through a point at infinity (Noma, [0071]).

Regarding claim 7, Kimmerling in view of Noma and Binfet teaches wherein to determine, from the result set, a refined result set comprises to determine a refined result set that is an order of magnitude smaller than the result set (Kimmerling, [0046]: After the refinement system receives instructions corresponding to the user's adjustments, the refinement system calculates scores for each item in the recommendation set by multiplying the adjusted attribute vector by each of the item attribute vectors. The items are then ranked based on the scores and the top ranked items are presented to the user.).

Regarding claim 8, Kimmerling in view of Noma and Binfet teaches wherein multiplying each input data vector with a projection matrix comprises multiplying input data vectors having data values indicative of features extracted from objects to be searched with the projection matrix (Kimmerling, [0028]: To scale an attribute category, the attribute values for the category are multiplied by a preference weight. For example, the color of a dress may be more important than the sleeve type, so the color attribute category may be multiplied by a preference weight of X to represent importance. X may equal 2, for example, to represent higher importance, or 0.5, for example, representing lower importance. [0046]: After the refinement system receives instructions corresponding to the user's adjustments, the refinement system calculates scores for each item in the recommendation set by multiplying the adjusted attribute vector by each of the item attribute vectors.).

Regarding claim 9, Kimmerling in view of Noma and Binfet teaches wherein multiplying each input data vector with a projection matrix comprises multiplying input data vectors having data values indicative of features extracted from images to be searched with the projection matrix (Kimmerling, [0028]: To scale an attribute category, the attribute values for the category are multiplied by a preference weight. For example, the color of a dress may be more important than the sleeve type, so the color attribute category may be multiplied by a preference weight of X to represent importance. X may equal 2, for example, to represent higher importance, or 0.5, for example, representing lower importance. [0046]: After the refinement system receives instructions corresponding to the user's adjustments, the refinement system calculates scores for each item in the recommendation set by multiplying the adjusted attribute vector by each of the item attribute vectors.).

Regarding claim 10, Kimmerling in view of Noma and Binfet teaches wherein the circuitry is further to sort the binary dimensionally expanded vectors as a function of the Hamming distance of each binary dimensionally expanded vector from the search hash code (Noma, [0064]: The similar vector identifying unit 110 acquires the results of computation of the hamming distance by the hamming distance computing unit 109 and then ranks each bit string in the ascending order of the hamming distances to the query bit string.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search refinement method of Kimmerling with the teaching about computing hamming distance of Noma because it is possible to compute the hamming distance with accuracy while eliminating the influence of the shortcut passing through a point at infinity (Noma, [0071]).

Regarding claim 11, Kimmerling in view of Noma and Binfet teaches wherein the memory is column addressable and row addressable (Binfet, [0025]: Accessing memory cells 105 may be controlled through row decoder 120 and column decoder 130. For example, row decoder 120 may receive a row address from memory controller 140 and activate appropriate word line 110 based on the received row address. Similarly, column decoder 130 may receive a column address from memory controller 140 and activate appropriate bit line 115. [0029]: Memory controller 140 may generate row and column address signals in order to activate the desired word line 110 and bit line 115.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search refinement method of Kimmerling and Noma with the teaching about memory controlling of Binfet because it may have improved performance compared to other non-volatile and volatile memory devices, and such improvement of memory devices may lead to improved system performance (Binfet, [0003]-[0004]).

Regarding claim 12, Kimmerling in view of Noma and Binfet teaches wherein the memory has a three dimensional cross point architecture (Binfet, [0063]: discussing about first-tier memory cells may be three-dimensional cross-point (3D Xpoint) memory that may provide a high number of input/output operations per second (IOPS) with a short response time to handle various workloads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search refinement method of Kimmerling and Noma with the teaching about memory controlling of Binfet because it may have improved performance compared to other non-volatile and volatile memory devices, and such improvement of memory devices may lead to improved system performance (Binfet, [0003]-[0004]).
Claim 13 is rejected under the same rationale as claim 1.
Claim 14 is rejected under the same rationale as claim 2.
Claim 15 is rejected under the same rationale as claim 1. Kimmerling also teaches a system comprising: a processor ([0019]: discussing about server apparatus 102 including a processing device 104).

Regarding claim 16, Kimmerling in view of Noma and Binfet teaches wherein the circuitry is in a data storage device (Kimmerling, [0019]: discussing about non-transitory computer readable storage medium 110 may comprise one or several devices configured to store processing instructions and data, including hard drives and any other non-transitory storage device).

Regarding claim 17, Kimmerling in view of Noma and Binfet teaches wherein the circuitry is in a memory device (Kimmerling, [0019]: discussing about non-transitory computer readable storage medium 110 may comprise one or several devices configured to store processing instructions and data, including read-only-memory, random-access-memory).
Claim 18 is rejected under the same rationale as claim 2.
Claim 20 is rejected under the same rationale as claim 1. Kimmerling also teaches one or more machine-readable storage media comprising a plurality of instructions stored thereon that ([0019]: discussing about non-transitory computer readable storage medium 110 may comprise one or several devices configured to store processing instructions and data, including hard drives, discs, read-only-memory, random-access-memory, and any other non-transitory storage device).

Claims 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmerling in view of Noma, in view of Binfet, and further in view of Gudovskiy et al. (U.S. Publication Number 2020/0097802, hereafter referred to as “Gudovskiy”).
Regarding claim 3, Kimmerling in view of Noma and Binfet teaches the device of claim 2 as discussed above. Kimmerling in view of Noma and Binfet does not explicitly teach wherein to determine a refined result set comprises to convert the binary dimensionally expanded vectors in the result set to vectors of floating point values.
Gudovskiy teaches wherein to determine a refined result set comprises to convert the binary dimensionally expanded vectors in the result set to vectors of floating point values ([0022]: discussing about converting the reconstructed binary intermediate feature map into a floating-point or fixed-point intermediate feature map using a second transformation module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search refinement method of Kimmerling, Noma and Binfet with the teaching about converting of Gudovskiy because it is possible to execute DNNs with little memory usage. This reduction in memory bandwidth leads to an increase in processing speeds (Gudovskiy, [0023]).

Regarding claim 4, Kimmerling in view of Noma and Binfet teaches the device of claim 2 as discussed above. Kimmerling in view of Noma and Binfet does not explicitly teach wherein to determine a refined result set comprises to convert the search hash code to a set of floating point values.
Gudovskiy teaches wherein to determine a refined result set comprises to convert the search hash code to a set of floating point values ([0059]: discussing about converting the intermediate feature map into a feature map, which is an element of a field of real numbers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search refinement method of Kimmerling, Noma and Binfet with the teaching about converting of Gudovskiy because it is possible to execute DNNs with little memory usage. This reduction in memory bandwidth leads to an increase in processing speeds (Gudovskiy, [0023]).
Claim 19 is rejected under the same rationale as claim 3.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmerling in view of Noma, in view of Binfet, and further in view of Zhu (U.S. Publication Number 2005/0249292).
Regarding claim 5, Kimmerling in view of Noma and Binfet teaches the device of claim 2 as discussed above. Kimmerling in view of Noma and Binfet does not explicitly teach wherein to determine a refined result set comprises to determine a Euclidean distance between each converted vector and the converted search hash code.
Zhu teaches wherein to determine a refined result set comprises to determine a Euclidean distance between each converted vector and the converted search hash code ([0032]: Then quantization unit 106 processes the transformed vectors to produce indices representing the original image data on line 112. The quantization unit 106 takes an input vector and outputs the index of the codeword that offers the lowest distortion. In this case, the lowest distortion is found by evaluating the Euclidean distance between the input vector and each codeword in the codebook.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search refinement method of Kimmerling, Noma and Binfet with the teaching about Euclidean distance of Zhu because it would have been convenient to measure the regular distance between two real-valued vectors, or calculate the distance between two rows of data that have numerical values, such a floating point or integer values.

Regarding claim 6, Kimmerling in view of Noma, Binfet and Zhu teaches wherein to determine the refined result set further comprises to identify a subset of the converted vectors having the lowest Euclidean distance from the converted search hash code as the refined result set (Zhu, [0032]: Then quantization unit 106 processes the transformed vectors to produce indices representing the original image data on line 112. The quantization unit 106 takes an input vector and outputs the index of the codeword that offers the lowest distortion. In this case, the lowest distortion is found by evaluating the Euclidean distance between the input vector and each codeword in the codebook.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search refinement method of Kimmerling and Noma with the teaching about Euclidean distance of Zhu because it would have been convenient to measure the regular distance between two real-valued vectors, or calculate the distance between two rows of data that have numerical values, such a floating point or integer values.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akel et al. (US 20210064455 A1) teaches that a row decoder 120 may receive a row address from the memory controller 140 and activate the appropriate row line 110 based on the received row address. Such a process may be referred to as decoding a row or word line address. Similarly, a column decoder 130 may receive a column address from the memory controller 140 and activate the appropriate column line 115. 
Azuma et al. (US 20100172171 A1) teaches that a resistance variable memory apparatus of Embodiment 1 is so-called cross-point memory apparatus including nonvolatile memory elements arranged at cross points (three-dimensional cross points) of word lines and bit lines.
Bedeschi (US 20180277181 A1) teaches that the three-dimensional cross-point architecture allows to construct more than one “deck” of array of memory cells, hence multideck memory array, overlying support circuitry built in a substrate layer. Within the three-dimensional cross-point architecture, memory devices may be configured of sections called memory tiles. Memory devices may be built by arranging the sections (e.g., memory tiles) in an array.
Blanchard (US 20030223465 A1) teaches that the processor can determine each element of the scaling vector for each of the binary strings corresponding to the transformed digital communication signals using any number of techniques known to those of ordinary skill in the art, which convert each of the binary strings to a digital floating point representation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162                  

November 23, 2022